Ness, Chief Justice:
This is an appeal by wife from a family court order entered after remand by this Court. We affirm as modified.
The parties separated after approximately forty years of marriage. Wife brought an action for separate maintenance and support and equitable distribution of personal property. *409The trial judge divided the personal property, but denied support to wife. This Court reversed the ruling as to support and remanded for a determination of the proper amount of support. Quarles v. Quarles, 278 S. C. 251, 294 S. E. (2d) 341 (1982). The parties were divorced during the pendency of the first appeal.
Upon remand, the trial judge awarded wife $300 per month in alimony. Wife alleges the alimony award is insufficient. We agree.
After a full review of the record, we believe the proper amount of alimony is $400 per month. See, Stearnes v. Stearnes, 284 S. C. 459, 327 S. E. (2d) 343 (1985). The trial judge’s order is modified to reflect this increase. •
Wife’s remaining exceptions are overruled pursuant to Supreme Court Rule 23. See, Payne v. Holiday Towers Inc., 283 S. C. 210, 321 S. E. (2d) 179 (S. C. App. 1984); Supreme Court Rule 38.
Affirmed as modified.
Gregory, Harwell, Chandler and Finney, JJ., concur.